                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                 :    CIVIL ACTION NO. 1:19-CV-1417
                                          :
                    Plaintiff             :    (Chief Judge Conner)
                                          :
             v.                           :
                                          :
DEIDRA K. GARNETT,                        :
                                          :
                    Defendant             :

                      ORDER FOR SERVICE BY POSTING
                     TO PROPERTY AND CERTIFIED MAIL

      AND NOW, this 22nd day of October, 2019, it appearing by Plaintiff's Motion

(Doc. 4) and Affidavit, to the satisfaction of the Court, that the Defendant cannot,

upon diligent inquiry, be found so as to be personally served with the Summons and

Complaint in Mortgage Foreclosure, the object of which is to foreclose on a real

estate mortgage held by the Plaintiff, against real property located within the

Middle District of Pennsylvania, situated at 215 Eden Drive Etters, PA 17319, it is

hereby ORDERED, ADJUDGED AND DECREED:

      That the Summons and Complaint in Mortgage Foreclosure be served on the

Defendant by Plaintiff or its agent by posting a copy of the Summons and

Complaint in Mortgage Foreclosure on the property to be foreclosed in accordance

with Federal Rule of Civil Procedure 4(e)(1) and Pennsylvania Rule of Civil

Procedure 430(a) and Pennsylvania Rule of Civil Procedure 410(c)(2) and by regular
and certified mail to the Defendant’s last known addresses; 215 Eden Drive Etters,

PA 17319 and 712 Hummel Ave, Lemoyne, PA 17043. Service of the notice of sale

may be accomplished in like manner. Service shall be completed upon posting or

upon mailing, whichever occurs later.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




                                          2
